Case 15-22985-JKS                Doc 327-3 Filed 05/22/19 Entered 05/22/19 15:00:36    Desc
                                     Proposed Order Page 1 of 4



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1


GREENBAUM ROWE SMITH & DAVIS,
LLP
Nancy Isaacson, Esq.
75 Livingston Avenue, Suite 301
Roseland, New Jersey 07068
Telephone: (973) 577-1930
Email: nisaacson@greenbaumlaw.com



In Re:                                                      Case No. 15-22985 (JKS)

AKESIS, LLC,                                                Chapter 7

                                      Debtor.

    ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
 APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTOR’S ESTATE FREE
 AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
            TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF

         The relief set forth on the following pages, numbered (2) through four (4), is hereby

ORDERED.




                                                5661137.1
Case 15-22985-JKS            Doc 327-3 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
                                 Proposed Order Page 2 of 4
DEBTOR:             AKESIS, LLC
CASE NO:            15-22985
CAPTION:            ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
                    APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTOR’S
                    ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
                    ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND
                    RELATED RELIEF

           Upon the Motion of Nancy Isaacson, chapter 7 trustee (“Trustee”) for the estate

(“Estate”) of the captioned debtor (“Debtor”), requesting the entry of an order approving the sale

of certain assets of the Debtor’s Bankruptcy Estate to Oak Point Partners, LLC (“Oak Point”)

free and clear of liens, claims, interests and encumbrances pursuant to 11 U.S.C. §§ 105 and 363

and Federal Rule of Bankruptcy Procedure 6004, and related relief (“Motion”) 1; and the Court

having jurisdiction to consider the Motion and requested relief in accordance with

28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and due and proper notice of the Motion having been

provided; and it appearing that no other notice need be provided; and the Court having read and

considered the Motion; and any objections to the Motion having been resolved, withdrawn, or

otherwise overruled by the Court; and the Court having determined that the Bidding Procedures

set forth in the Certification of Nancy Isaacson are fair, reasonable and appropriate, reflect the

Trustee’s exercise of prudent business judgment consistent with her fiduciary duties, and are

designed to maximize the value to be obtained by the Estate for the Remnant Assets; and the

Court having determined that the legal and factual bases set forth in the Memorandum of Law

submitted in support of the Motion and at any hearing thereon establish just and sufficient cause

for the relief granted herein; it is hereby




1
    Capitalized terms not defined herein shall have the meaning ascribed in the Motion.
                                                           2

                                                        5661137.1
Case 15-22985-JKS       Doc 327-3 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
                            Proposed Order Page 3 of 4
DEBTOR:        AKESIS, LLC
CASE NO:       15-22985
CAPTION:       ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
               APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTOR’S
               ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
               ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND
               RELATED RELIEF

ORDERED, ADJUDGED AND DECREED THAT:

        1.     The relief sought in the Motion is GRANTED in its entirety.

        2.     The Purchase Agreement and all of its terms and conditions are approved in their

entirety.

        3.     The Bidding Procedures are approved in their entirety.

        4.     The Purchase Agreement and the Bidding Procedures are fair and reasonable.

        5.     Pursuant to 11 U.S.C. § 363(b), the Trustee is authorized to sell the Remnant

Assets to Oak Point for the Purchase Price as provided in the Motion.

        6.     Pursuant to 11 U.S.C. § 363(f), the sale of the Remnant Assets to Oak Point

(“Sale”) shall be free and clear of any and all liens, claims, interests, and encumbrances, with

such liens, claims, interests, and encumbrances to attach to the proceeds of the Sale with the

same force, effect, and priority as such liens, claims, interests and encumbrances have on the

Estate’s right to the Remnant Assets, as appropriate, subject to the rights and defenses of the

Trustee and any party in interest with respect thereto.

        7.     The Trustee and the Trustee’s professionals are authorized to take such actions as

are necessary to effectuate the terms of the Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary to implement the Purchase

Agreement.

        8.     Oak Point is granted the protections provided to a good faith purchaser under

11 U.S.C. § 363(m).


                                                 3

                                              5661137.1
Case 15-22985-JKS       Doc 327-3 Filed 05/22/19 Entered 05/22/19 15:00:36 Desc
                            Proposed Order Page 4 of 4
DEBTOR:        AKESIS, LLC
CASE NO:       15-22985
CAPTION:       ORDER GRANTING MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
               APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTOR’S
               ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
               ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND
               RELATED RELIEF

       9.      The transfer of the Remnant Assets to Oak Point pursuant to the Purchase

Agreement constitutes a legal, valid, and effective transfer of all right, title and interest of the

Trustee and the Debtor’s Estate in the Remnant Assets, and shall vest Oak Point with all of the

Trustee’s and the Debtor’s Estate’s right, title and interest in the Remnant Assets and proceeds

thereof.

       10.     This Court reserves jurisdiction over the provisions of this Order and to hear and

determine all matters arising from the implementation of this Order.




                                                 4

                                              5661137.1
